          Case 3:16-cv-00085-MEM Document 220 Filed 04/15/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

ANGELO R. RESCIGNO, SR.,                     :
AS EXECUTOR OF THE ESTATE
OF CHERYL B. CANFIELD,                       :

                    Plaintiff                :    CIVIL ACTION NO. 3:16-85

           v.                                :        (JUDGE MANNION)

STATOIL USA ONSHORE                          :
PROPERTIES INC.,
                                             :
                    Defendant

                                       ORDER

      Presently before the court is the plaintiff’s motion to strike a notice of

supplemental authority filed by Alan Marbaker, Carol Marbaker, and Jerry L.

Cavalier (“Objectors”). (Doc. 206). As the plaintiff observes, the Objector’s

notice fails to conform, in numerous respects, to Local Rule 7.36, which

states:

                If pertinent and significant cases are decided or
                authorities are enacted, relating to an issue raised in
                a motion pending before the court, after the party’s
                final brief has been filed—or after oral argument but
                before decision--the party may file a notice of
                supplemental authority setting forth the supplemental
                citations. The notice of supplemental authority shall
                indicate the motion to which the supplemental
                authority may be relevant, but it must not include any
                argument. The body of the notice of supplemental
                authority may not exceed 100 words.
        Case 3:16-cv-00085-MEM Document 220 Filed 04/15/21 Page 2 of 2




M.D.Pa.L.R. 7.36 (emphasis added).

       Namely, it is composed almost entirely of argument and well exceeds

100 words. Moreover, the “authority” to which Objectors have provided notice

is merely an order granting certiorari—not a Supreme Court decision.

Tellingly, Objectors do not even oppose the motion on the merits but simply

argue the motion is “unnecessary.” (Doc. 208, at 1).

       In light of Objector’s failure to abide by the Local Rules, the motion to

strike, (Doc. 206), is GRANTED and Objector’s notice of supplemental

authority, (Doc. 203), is STRICKEN FROM THE RECORD.


                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge
DATE: April 15, 2021
16-0085-13




                                      -2-
